NOTE: This order is nonpreceder1tial.
United States Court of AppeaIs
for the Federal Circuit
THOMAS J. YORKEY,
Appellcmt,
V.
MOHAMED K. DIAB, ESMAIEL KIANI-
AZRBAYJANY, IBRAHIM M. ELFADEL, REX J.
MCCARTHY, WALTER M. WEBER, AND ROBERT A.
SMITH, o 4
Appellees. __
2011-1360
(Interference N0. 105,471)
Appeal from the United States Patent and Trademark
Office, Board of Patent Appea1s and InterferenceS.
ON MOTION
ORDER
The parties jointly move for a 30-day extension of
time, until September 14, 2011, for the appellees to file
their principal brief and for a 14-day extension of time,

YORKEY V. DIAB 2
until October 12, 2011, for the appellant to file his reply
brief
Upon consideration thereof
IT IS ORDERED THAT2
The motion is granted
FoR THE CoURT
 1 1  lsi Jan Horbaly
Date J an Horbaly
Clerk
cc: Laurence S. Rogers, Esq.
JOS@Ph R- R@, ESq. u.s. couai:`¢!.)'r?§1f>)PEAis ma
THE FED_ERAL CIRCUlT
AUG l 1 2011
s2 1
lAN HORBALY
CLERK